


Exhibit 10.26

 

[g19202kii001.jpg]

375 Pheasant Run, Newtown, PA 18940

Phone: 267 759 3680 Fax: 267 759 3681

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is effective as of January 12, 2015
(the “Effective Date”) between Onconova Therapeutics, Inc., a Delaware
corporation (hereinafter the “Company”) and Steven Fruchtman, M.D. (hereinafter
“Employee”).

 

WHEREAS, The Company deems it to be in its best interest to secure and retain
the services of Employee, and Employee desires to work for the Company upon the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.                                      Term of Employment.  Subject to the
terms and conditions of this Agreement, the Company hereby employs Employee, and
Employee hereby accepts employment by the Company.  The term of this Agreement
shall be for a period of two (2) years, commencing on January 12, 2015, through
January 11, 2017, unless sooner terminated as hereinafter provided or extended
by mutual agreement of the parties (the “Term”).  Notwithstanding the foregoing,
the Term will automatically renew for successive one (1) year periods unless the
Company or Employee provides written notification to the other party of its
desire to terminate this Agreement at least ten (10) business days prior to the
expiration of the Term.

 

2.                                      Duties.  Subject to all the terms and
conditions hereof, the Company shall employ Employee, and Employee shall serve
the Company as, CMO and Senior VP R & D.  Employee shall report directly to the
President, R&D of the Company.  As Employee’s position as Chief Medical Officer
(CMO) and Senior VP is a full-time position, Employee agrees to devote
Employee’s effort of 100% from our Pennington, NJ office or from offsite, to
this position and to the promotion of the business and interests of the
Company.  Employee will not render any professional services or engage in any
activity which might be competitive with, adverse to the best interest of, or
create the appearance of a conflict of interest with the Company.  Employee
agrees to abide by the policies, rules and regulations of the Company as they
may be amended from time to time.  Employee may not engage in outside employment
or consulting without first obtaining prior express permission of the Company.

 

3.                                      Compensation and Other Benefits.

 

(a)                                 Salary.  For all services rendered by
Employee under this Agreement, the Company agrees to pay Employee at an initial
annualized rate of four hundred twenty thousand dollars ($420,000) (the “Base
Salary”), in bi-weekly installments in accordance with the Company’s normal
payroll cycle, less customary and legally required withholdings.

 

(b)                                 Annual Bonus.  In addition to his other
remuneration, Employee shall be eligible to receive an annual bonus (the
“Bonus”), based on the performance of Employee and the Company.  The
determination of such performance and the amount of the bonus, if any, shall be
at the sole discretion of the Compensation Committee but shall not exceed forty
percent (40%) of Employee’s Base Salary.  In the event that Employee has earned
a Bonus for the Term, such Bonus shall be paid to Employee in the

 

--------------------------------------------------------------------------------


 

form of cash, stock options, shares of the Company’s stock, or a combination
thereof, at the Compensation Committee’s discretion within sixty (60) days of
the end of such year.

 

(c)                                  Stock Options.  Subject to the approval of
the Compensation Committee and the Board, Employee is granted 120,000 Incentive
Stock Options (as defined in the Company’s 2013 Equity Compensation Plan) (the
“Options”), pursuant to the terms of the Company’s 2013 Equity Compensation
Plan. . The Options shall vest proportionately over a four (4) year period
beginning with the Effective Date.  The exercise of the Options pertaining to
these shares of stock shall be subject to the provisions of the Company’s 2013
Equity Compensation Plan.  Each provision of the Company’s 2013 Equity
Compensation Plan, and each agreement relating to an Incentive Stock Option
shall be construed and interpreted in a manner consistent with the requirements
of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). 
The parties intend that the Options granted to Employee under this Section shall
be treated as Incentive Stock Options within the meaning of Section 422 to the
maximum extent permitted by law.  In no event may the Employee be granted an
Incentive Stock Option which does not comply with the grant and vesting
limitations prescribed by Section 422 of the Code.  Any Option which cannot be
treated as an Incentive Stock Option shall instead be treated as a Non-Qualified
Stock Option pursuant to the terms of the Company’s 2013 Equity Compensation
Plan.

 

(d)                                 Annual Option Award:  In addition to his
other remuneration, Employee shall be eligible to receive an annual option
award, based on the performance of Employee and the Company.  The determination
of such performance and the number of options, if any, shall be at the sole
discretion of the Compensation Committee.

 

(e)                                  Sign-On Bonus:  The Employee is granted a
one-time sign-on bonus in the amount of twenty-five thousand dollars ($25,000),
to be paid on the Effective Date of this Agreement.

 

(f)                                   Advance Against Bonus:  Employee is
granted a on-time advance against his Annual Bonus in the amount of twenty-five
thousand dollars ($25,000), to be paid on the Effective Date of this Agreement.

 

(g)                                  Employee Benefits.  During the Term of this
Agreement, the Employee shall be entitled to participate in any employee benefit
plans or programs of the Company that are made generally available from time to
time by the Company to similarly situated employees, including but not limited
to health insurance, a flexible spending account, and 401(k) participation.

 

(h)                                 Vacation and Holidays.  The Employee shall
be entitled each year to four (4) weeks of vacation, and to those holidays
observed by the Company.  Vacation shall be taken by the Employee at such time
or times as are mutually convenient to the Employee and the Company.

 

(i)                                     Reimbursement of Expenses.  The Company
shall provide or reimburse the Employee a smart phone to use for Company
business.  In addition, the Company shall reimburse the Employee for all
reasonable expenses incurred by Employee in connection with his employment
hereunder provided, however, that such expenses were incurred in conformance
with the policies of the Company, as established from time to time, and that
Employee submits detailed vouchers and other records reasonably required by the
Company in support of the amount and nature of such expense.  Expenses for a car
service from and to the Princeton Junction train station to the Onconova Office
will be reimbursed or provided.

 

(j)                                    Taxes and Withholding.  All compensation
payable and other benefits provided under this Agreement shall be subject to
customary and legally required withholding for income, F.I.C.A., and other
employment taxes.

 

2

--------------------------------------------------------------------------------


 

4.                                      Termination of Employment.

 

(a)                                 Death of Employee.  If Employee dies during
the Term of this Agreement, this Agreement shall terminate immediately and the
Company shall pay to Employee’s then-current spouse, if she survives him, or if
not, to his estate, the balance of his accrued and unpaid salary, unreimbursed
expenses, and his unused accrued vacation time through the termination date.

 

(b)                                 Disability of Employee.  If Employee is
unable to perform his full-time regular duties by reason of incapacity, either
physical or mental, for a period of twelve (12) consecutive weeks or ninety (90)
days within any twelve (12) month period, the Company shall have the right to
terminate Employee’s employment upon written notice to the Employee.  If the
Company decides to terminate Employee’s employment under this Section 4(b), the
Company shall pay to Employee only the balance of his accrued and unpaid salary,
unreimbursed expenses, and his unused, accrued vacation time through the
termination date.  If the Company decides not to terminate Employee’s employment
as allowed under this Section, the Company shall have the option of reducing the
salary thereafter payable to Employee by the amount of payment the Employee
receives pursuant to any disability insurance policy or program.

 

(c)                                  Termination for Cause.  If Employee’s
employment is terminated by the Company for “Cause,” as defined below, during
the Term, the Company shall pay Employee only the balance of his accrued, but
unpaid salary, unreimbursed expenses, and his unused, accrued vacation time
through the termination date.  The Company shall have the right to set off any
amounts due to Employee by any amounts owed by Employee to the Company at the
time Employee’s employment terminates, and Employee hereby authorizes the
Company to make this setoff.

 

Employee’s employment may be terminated for “Cause” at any time upon delivery of
written notice to Employee.  “Cause” means the occurrence of any of the
following events:  (i) any gross failure on the part of Employee (other than by
reason of disability as provided in Section 4(b)) to faithfully and
professionally carry out his duties or to comply with any other material
provision of this Agreement, which failure continues after written notice
thereof by the Company, provided that the Company shall not be required to
provide such notice in the event that such failure (A) is not susceptible to
remedy or (B) relates to the same type of acts or omissions as to which such
notice has been given on a prior occasion; (ii) Employee’s dishonesty (which
shall include without limitation any misuse or misappropriation of the Company’s
assets), or other willful misconduct (including without limitation any conduct
on the part of Employee intended to or likely to injure the business of the
Company); (iii) Employee’s conviction for any felony or for any other crime
involving moral turpitude, whether or not relating to his employment; (iv) in
accordance with applicable federal, state or local laws, Employee’s insobriety
or use of illegal drugs, chemicals or controlled substances either (A) in the
course of performing his duties and responsibilities under this Agreement, or
(B) otherwise affecting the ability of Employee to perform the same;
(v) Employee’s failure to comply with a lawful written direction of the Company;
or (vi) any wanton and willful dereliction of duties by Employee.  The existence
of any of the foregoing events or conditions shall be determined by the Company
in the exercise of its reasonable judgment.

 

(d)                                 Termination Without Cause.  During the Term,
the Company may terminate Employee’s employment under this Agreement for any
reason at any time upon six (6) months’ written notice to the Employee.  During
the notice period, Employee will not be required to perform his duties, but
shall continue to receive salary in the amount and manner provided in
Section 3(a) hereof.  Other than as set forth above, Employee shall not be
entitled to any other compensation or benefits from the Company during the
notice period, except Employee shall have continued health care benefits until
the end of the notice period.  All Options that are unvested at the time of such
termination shall fully vest upon written notice of such termination.  Except as
provided in this Section 4(d), all other compensation and benefits shall cease
as of the date written notice of termination is mailed or otherwise delivered to
Employee.

 

3

--------------------------------------------------------------------------------


 

It is the intention of Employee and of the Company that no payments by the
Company to or for the benefit of Employee under this Agreement or any other
agreement or plan, if any, pursuant to which Employee is entitled to receive
payments or benefits shall be nondeductible to the Company by reason of the
operation of Section 280G of the Code relating to parachute payments or any like
statutory or regulatory provision.  Accordingly, and notwithstanding any other
provision of this Agreement or any such agreement or plan, if by reason of the
operation of said Section 280G or any like statutory or regulatory provision,
any such payments exceed the amount which can be deducted by the Company, such
payments shall be reduced to the maximum amount which can be deducted by the
Company.  The Company shall make all reasonable efforts to avoid rendering such
payments or benefits nondeductible, including, without limitation, securing
approval of the payments or benefits from the appropriate stockholders of the
Company as required by Section 280G of the Code; provided that the necessity of
seeking the foregoing stockholder approval is subject to a determination by the
Board of Directors of the Company, after consulting with its accountants and
other advisors, that there will be no adverse affect on the Company.  To the
extent that payments exceeding such maximum deductible amount have been made to
or for the benefit of Employee, such excess payments shall be refunded to the
Company with interest thereon at the applicable Federal rate determined under
Section 1274(d) of the Code, compounded annually, or at such other rate as may
be required in order that no such payments shall be nondeductible to the Company
by reason of the operation of said Section 280G or any like statutory or
regulatory provision.  To the extent that there is more than one method of
reducing the payments to bring them within the limitations of said Sections 280G
or any like statutory or regulatory provision, Employee shall determine which
method shall be followed; provided that if Employee fails to make such
determination within forty-five (45) days after the Company has given notice of
the need for such reduction, the Company may determine the method of such
reduction in its sole discretion.

 

(e)                                  Voluntary Resignation.  Employee may
voluntarily resign from his employment with the Company at any time prior to the
expiration of the Term of this Agreement.  In the event Employee voluntarily
resigns from his employment with the Company, Employee shall provide the Company
with thirty (30) days notice of his intent to resign.  The Company shall pay
Employee only the balance of his accrued, but unpaid salary, unreimbursed
expenses, and his unused, accrued vacation time through Employee’s last day of
work.

 

(f)                                   Termination by Employee for Good Reason. 
During the Term, Employee shall be entitled to terminate this Agreement upon the
establishment of “Good Reason” by giving notice to that effect to the Company. 
For purposes hereof, “Good Reason” shall mean:  (i) a reduction in Employee’s
base salary by more than twenty percent (20%) in and for any twelve month
period; (ii) the breach by the Company of any material provision of this
Agreement that continues without steps being taken to cure such breach for a
period of ten (10) days after written notice thereof by Employee to the Company;
(iii) at any time within the Term, there occurs any of the following which
results in a material change in Employee’s duties, position, or compensation
without the express prior written consent of Employee:  (1) the sale or
transfer, whether in one transaction or in a series of transactions, of
substantially all of the assets of the Company; (2) the merger or consolidation
of the Company with or into any other person under circumstances where the
Company is not the surviving entity in such merger or where persons having
control of the Company immediately prior to the admission of such member are not
in control of the Company immediately after the admission of such member.

 

If Employee terminates this Agreement for Good Reason, the Company shall pay
Employee in accordance with the terms and conditions set forth in Section 4(d).

 

(g)                                  Termination of Employment at the Expiration
of the Term.  In the event that the Company or Employee provides written
notification of its intention to terminate this Agreement at the expiration of
the Term, in accordance with Section 1 above, Employee shall be paid severance
in an amount equal to six (6) months’ salary, and shall have continued health
care benefits during that six (6)

 

4

--------------------------------------------------------------------------------


 

month period.  This payment shall be made in the form of a lump sum, less all
customary and legally required withholding for income, F.I.C.A., and other
employment taxes, within sixty (60) days of the expiration of the Term.  As a
condition of the Company’s obligation to pay the severance described in this
Section 4(g), to which Employee would not otherwise be entitled, Employee must
sign, in a form satisfactory to the Company, a general release of all claims
against the Company (and related entities/persons).

 

5.                                      Non-Competition.

 

(a)                                 For purposes of this Agreement, “Competitor”
shall mean any person, company, or entity whose primary business at the time is,
or whose then-current business plan contemplates engaging in activities which
may be, competitive with products and services that were or were being designed,
conceived, marketed, sold, distributed and/or developed by the Company during
Employee’s employment by the Company or at the time of termination of Employee’s
employment by the Company.

 

(b)                                 Employee agrees that so long as he is
employed by the Company, and for a period of twelve (12) months after the
termination of this Agreement pursuant to section 4(e), he will not, directly or
indirectly, whether for compensation or not, own, manage, operate, join,
control, work for, or participate in, or be connected as a stockholder, officer,
employee, partner, creditor, guarantor, advisor or otherwise, with a Competitor.
The foregoing shall not be construed, however, as preventing Employee from
investing his assets in such form or manner as will not require services on the
part of Employee in the operations of the businesses in which such investments
are made, provided that any such business is publicly owned and the interest of
Employee therein is solely that of an investor owning not more than five percent
(5%) of the outstanding equity securities of any such business. Should Employee
breach the provisions of this Paragraph, the Company shall, in addition to any
equitable or legal relief to which it is otherwise entitled, be entitled to
cease all payments and benefits under the terms of this Agreement and shall be
entitled to pursue all remedies it might have including, but not limited to,
those contained in this Agreement.

 

(c)                                  For the period of twelve (12) months after
the termination of this Agreement for any reason whatsoever, Employee shall not
hire, retain or engage as a director, officer, employee, agent or in any other
capacity any person or persons who are employed by the Company or who were at
any time (within a period of six (6) months immediately prior to the date of
Employee’s termination) employed by the Company or otherwise interfere with the
relationship between such persons and the Company.

 

(d)                                 If the period of time or area herein
specified should be adjudged unreasonable in any court proceeding, then the
period of time shall be reduced by such number of months or the area shall be
reduced by elimination of such portion thereof as deemed unreasonable, so that
this covenant may be enforced during such period of time and in such area as is
adjudged to be reasonable.

 

6.                                      Confidential Information.

 

(a)                                 At all times during Employee’s employment
and thereafter, Employee will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such use may be required in connection
with Employee’s work for the Company, or unless an officer of the Company
expressly authorizes such disclosure in writing.  Employee will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to Employee’s work for Company
and/or incorporates any Proprietary Information.  Employee hereby assigns to the
Company any rights Employee may have or acquire in such Proprietary Information
and recognizes that all Proprietary Information shall be the sole property of
the Company and its assigns.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company, whether acquired by Employee during the Term of this Agreement,
during Employee’s prior service as a consultant to the Company, or otherwise. 
By way of illustration but not limitation, “Proprietary Information” includes
but is not limited to (i) trade secrets, inventions, mask works, ideas, methods,
processes, formulas, chemical structures and methods for chemical synthesis,
structure-activity relationships, assay methodologies, characteristics,
equipment and equipment designs, results, formulations and biological,
pharmacological, toxicological and clinical data, physical, chemical or
biological materials, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, compilations,
shop practices, supplier lists, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (ii) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (iii) information regarding the skills and compensation of other
employees of the Company.  Notwithstanding the foregoing, it is understood that,
at all times, Employee is free to use information which is generally known in
the trade or industry, which is not gained as a result of a breach of this
Agreement, and which is acquired as a result of Employee’s own skill, knowledge,
know-how and experience.

 

(c)                                  Employee understands, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the Term of Employee’s
employment and thereafter, Employee will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with Employee’s work for the Company,
Third Party Information unless expressly authorized by an officer of the Company
in writing.

 

(d)                                 During Employee’s employment by the Company,
Employee will not improperly use or disclose any confidential information or
trade secrets, if any, of any of his former employers or any other person to
whom Employee has an obligation of confidentiality, and Employee will not bring
onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom Employee has an
obligation of confidentiality, unless such action is consented to in writing by
all persons to whom the relevant obligation of confidentiality is owed. 
Employee shall not work on Company projects on the grounds of, or using the
equipment of, any third party, unless such work is agreed to by the Company in
writing.

 

(e)                                  Upon termination of his employment,
Employee shall return to the Company all Proprietary Information in any tangible
form in his possession, including copies thereof.

 

7.                                      Company Right to Inventions.

 

(a)                                 Inventions, if any, patented or unpatented,
which Employee made prior to the commencement of Employee’s employment with the
Company are excluded from the scope of this Agreement.  To preclude any possible
uncertainty, Employee has provided on Appendix A (Previous Inventions) attached
hereto a complete list of all Inventions that Employee has, alone or jointly
with others, conceived, developed or reduced to practice or caused to be
conceived, developed or reduced to practice prior to the commencement of
Employee’s employment with the Company, that Employee considers to be Employee’s
property or the property of third parties, and that Employee wishes to have
excluded from the scope of this Agreement (collectively referred to as “Prior
Inventions”).  If disclosure of any such Prior Invention would cause Employee to
violate any prior confidentiality agreement, Employee understands that Employee
shall not list such Prior Inventions in Appendix A but shall only disclose a
cursory name for each such invention (bearing in mind that where necessary the
naming shall not be so specific as to violate the confidentiality obligation), a
listing of the party(ies) to whom the invention belongs, and the fact that full
disclosure as to such invention has not been made for that reason.

 

6

--------------------------------------------------------------------------------


 

Space is provided on Appendix A for this purpose.  If, in the course of
Employee’s employment with the Company, Employee incorporates a Prior Invention
into a Company product, process or machine, the Company is hereby granted and
shall have, to the extent of Employee’s right to make such grant, a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use, import, sell and offer to sell such Prior Invention. 
Notwithstanding the foregoing, Employee agrees that Employee will not
incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions without the Company’s prior written consent.

 

(b)                                 Subject to Section 7(d), Employee hereby
assigns and agrees to assign in the future (when any such Inventions are first
reduced to practice or a description thereof first fixed in a tangible medium,
as applicable) to the Company all of Employee’s right, title and interest in and
to any and all Inventions, whether or not patentable or registerable under
patent, intellectual property, copyright or similar statutes, made or conceived
or reduced to practice or learned by Employee, either alone or jointly with
others, during the period of Employee’s employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 7(b), are hereinafter referred to as “Company Inventions.”

 

(c)                                  During the period of Employee’s employment,
Employee will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by Employee, either alone
or jointly with others.  In addition, Employee will promptly disclose to the
Company all patent applications filed by Employee or on Employee’s behalf during
Employee’s employment and within one (1) year after termination of employment. 
At the time of each such disclosure, Employee will advise the Company in writing
of any Inventions that Employee believes qualify for exclusion from Employee’s
obligation to assign hereunder; and Employee will at that time provide to the
Company in writing all evidence necessary to substantiate that belief.

 

(d)                                 As directed by the Company, Employee agrees
to assign all Employee’s right, title and interest in and to any particular
Company Invention to a third party, including without limitation the United
States.

 

(e)                                  Employee acknowledges that all original
works of authorship which are made by Employee (solely or jointly with others)
within the scope of Employee’s employment and which are protectable by copyright
are “works made for hire,” pursuant to United States Copyright Act (17 U.S.C.
§ 101).

 

(f)                                   Employee will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
trade secret, patent, copyright, mask work and other intellectual property
rights (“Proprietary Rights”) relating to Company Inventions in any and all
countries.  To that end, Employee will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.  In addition, Employee will execute, verify and deliver
assignments of such Proprietary Rights to the Company, its successor in
interest, or its designee.  Employee’s obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of Employee’s employment.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure Employee’s signature on any document needed in connection with the
actions specified in this Section 7(f), Employee hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Employee’s agent and attorney-in-fact, which appointment is coupled with an
interest, to act for and on Employee’s behalf to execute, verify and file any
such documents and to do all other

 

7

--------------------------------------------------------------------------------


 

lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by Employee.

 

(g)                                  Employee agrees to keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that may be required by the Company) of all Proprietary
Information developed by Employee and all Inventions made by Employee during the
period of Employee’s employment at the Company, which records shall be available
to and remain the sole property of the Company at all times.

 

(h)                                 Employee represents that Employee’s
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breech any agreement to keep in confidence information
acquired by Employee in confidence or in trust prior to Employee’s employment by
the Company.  Employee has not entered into, and Employee agrees that he will
not enter into, any agreement either written or oral in conflict herewith.

 

8.                                      Remedies.  Because Employee’s services
are personal and unique and because Employee may have access to and become
acquainted with the Proprietary Information of the Company, the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, or other equitable relief, without bond (if allowed by applicable
law), and without prejudice to any other rights and remedies that the Company
may have for a breach of this Agreement.  In the event that Employee performs
services for other entities during the Term of this Agreement or leaves the
employ of the Company, Employee hereby consents to the notification of
Employee’s new employer of Employee’s rights and obligations under this
Agreement.

 

9.                                      Arbitration.  Any and all disputes
between the parties (except actions to enforce the provisions of Sections 5, 6
or 7 of this Agreement), arising under or relating to this Agreement or any
other dispute arising between the parties, including claims arising under any
employment discrimination laws, shall be adjudicated and resolved exclusively
through binding arbitration before the American Arbitration Association pursuant
to the American Arbitration Association’s then-in-effect National Rules for the
Resolution of Employment Disputes (hereafter “Rules”).  The initiation and
conduct of any arbitration hereunder shall be in accordance with the Rules and
each side shall bear its own costs and counsel fees in such arbitration.  Any
arbitration hereunder shall be conducted in Philadelphia, Pennsylvania, and any
arbitration award shall be final and binding on the Parties.  The arbitrator
shall have no authority to depart from, modify, or add to the written terms of
this Agreement.  The arbitration provisions of this Section 9 shall be
interpreted according to, and governed by, the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq., and any action pursuant to such Act to enforce any rights hereunder
shall be brought exclusively in the United States District Court for the Eastern
District of Pennsylvania.  The parties consent to the jurisdiction of (and the
laying of venue in) such court.

 

10.                               General Indemnification:  The Company shall
indemnify the Employee against any and all demands, claims, damages and suits,
actions and legal proceedings brought against the Employee, in his individual
capacity or in his official capacity, as agent and/or Employee of the Company
for claims arising during his employment.  In addition, the Company shall
advance to the Employee reasonable attorneys fees in connection with the
foregoing.

 

11.                               Severability.  The terms of this Agreement and
each Paragraph thereof shall be considered severable and the invalidity or
unenforceability of any part thereof shall not affect the validity or
enforceability of the remaining portions or provisions hereof.

 

12.                               Notices.  Any notice required or permitted to
be given under this Agreement shall be sufficient, if in writing and delivered
by registered or certified mail or overnight delivery service to his residence
in the case of Employee, or to its principal office in the case of the Company.

 

8

--------------------------------------------------------------------------------


 

13.                               Assignment.  The rights and obligations of the
Company under this Agreement shall inure to the benefit of and be binding upon
its successors and assigns.  Neither this Agreement nor any rights or interests
herein or created hereby may be assigned or otherwise transferred voluntarily or
involuntarily by Employee.

 

14.                               Waiver.  The waiver by the Company or Employee
of a breach of any provision of this Agreement by the other shall not operate or
be construed as a waiver of any subsequent breach.

 

15.                               Applicable Law.  This Agreement shall be
interpreted and construed under the laws of the Commonwealth of Pennsylvania.

 

16.                               Entire Agreement; Prior Agreements.  This
instrument contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
agreements, oral or written, concerning the subject matter contained herein,
including without limitation any prior agreements between the Company and
Employee.  It may not be changed or altered, except by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year  first above written.

 

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

 

 

By:

      /S/ RAMESH KUMAR, Ph.D.

 

Ramesh Kumar, Ph.D., President & CEO

 

 

 

 

 

By:

      /s/ STEVEN FRUCHTMAN

 

9

--------------------------------------------------------------------------------


 

APPENDIX A

 

TO:

Ramesh Kumar, Ph.D.

 

 

 

 

FROM:

 

 

 

 

 

DATE:

 

 

 

 

 

SUBJECT:

PREVIOUS INVENTIONS

 

 

1.                                      Except as listed in Section 2 below, the
following is a complete list of all inventions or improvements relevant to the
subject matter of my employment by Onconova Therapeutics, Inc. (the “Company”)
that have been made or conceived or first reduced to practice by me alone or
jointly with others prior to my engagement by the Company:

 

[   ]

No inventions or improvements.

 

 

[   ]

See below:

 

 

[   ]           Additional sheet(s) attached.

 

2.                                      Due to a prior confidentiality
agreement, I cannot complete the disclosure under Section 1 above with respect
to inventions or improvements generally listed below, the proprietary rights and
duty of confidentiality with respect to which I owe to the following party(ies):

 

INVENTION OR IMPROVEMENT

 

PARTY(IES)

 

RELATIONSHIP

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

2.

 

 

 

 

 

 

3.

 

 

 

 

 

 

4.

 

 

 

 

 

 

5.

 

 

 

 

 

 

6.

 

 

 

 

 

 

 

[   ]           Additional sheet(s) attached.

 

10

--------------------------------------------------------------------------------
